 



Exhibit 10.10
LIN TV Corp.
Summary of Executive Compensation
     As of March 15, 2007, the 2007 base salaries of each of the named executive
officers of LIN TV Corp. were as follows:

                  Name of Executive   Title of Executive     Base Salary  
Vincent L. Sadusky
  President and Chief Executive Officer   $ 500,000  
Bart W. Catalane
  Sr. Vice President Chief Financial Officer     250,000  
Scott M. Blumenthal
  Executive Vice President Television     375,000  
Denise M. Parent
  Vice President General Counsel and Secretary     275,000  
Gregory M. Schmidt
  Executive Vice President Digital Media     400,000  

     The 2007 target bonuses for each executive are established and outlined in
more detail in his or her employment agreement incorporated by reference as
Exhibits to our Annual Report on Form 10-K for the year ended December 31, 2006.
The bonuses will be determined based upon the achievement of certain strategic
objectives, including performance targets and other subjective factors.
     As of March 15, 2007, the 2007 target bonus of each of the executive
officers of LIN TV Corp. was as follows:

 



--------------------------------------------------------------------------------



 



                  Name of Executive   Title of Executive     2007 Target Cash
Bonus  
Vincent L. Sadusky
  President and Chief Executive Officer   $ 500,000  
Bart W. Catalane
  Sr. Vice President Chief Financial Officer     150,000  
Scott M. Blumenthal
  Executive Vice President Television     200,000  
Denise M. Parent
  Vice President General Counsel and Secretary     150,000  
Gregory M. Schmidt
  Executive Vice President Digital Media     175,000  

 